Leave to appeal granted; and it is further
*199ORDERED that the matter is remanded to the Honorable Benedict E. Lucchi, J.S.C., for his factual determinations regarding the disqualification motions before this Court in Dewey v. R.J. Reynolds Tobacco Co., and Rack v. American Tobacco Co., with the trial court’s determination to include whether Attorney Weiss, during the time he and Attorney Slattery were partners, had actually acquired confidential or privileged information in these matters; and it is further
ORDERED that the determination is to be made on such evidential basis as the trial court deems appropriate; and it is further
ORDERED that the proceedings on remand shall be concluded within 45 days of the filing date of this Order, that the trial court’s factual determinations are to be filed with the Clerk of this Court and served upon counsel within 15 days after the conclusion of the proceedings, and that any exceptions to or comments on the determinations are to be filed within 10 days after the filing of the trial court’s statement with the Clerk. (See 216 N.J.Super. 347)